192 F.2d 391
SARGENT BARGE LINE, Inc., owner of barge William T. Rouse, Libellant-Appellee,v.Tugs OVERBROOK and TRENTON, The Pennsylvania Railroad Company, Claimant-Appellant.REFINED SYRUPS & SUGARS, Inc., as owner of a cargo of bituminous coal laden on barge William T. Rouse, Libellant-Appellee,v.Barge WILLIAM T. ROUSE, Sargent Barge Line, Inc., Claimant-Respondent-Appellee, and Tugs Overbrook and Trenton, The Pennsylvania Railroad Company, Claimant-Appellant.THE WILLIAM T. ROUSE
No. 67.
Docket 22115.
United States Court of Appeals Second Circuit.
Argued November 8, 1951.
Decided November 21, 1951.

Appeal from the United States District Court for the Eastern District of New York.
Burlingham, Veeder, Clark & Hupper, New York City, Chauncey I. Clark and Frederic Conger, New York City, of counsel, for appellant.
Mahar & Mason, New York City, Frank C. Mason, New York City, of counsel, for appellee Sargent Barge Line, Inc.
Macklin, Speer, Hanan & McKernan, New York City, Leo F. Hanan and Charles J. Carroll, Jr., New York City, of counsel, for appellee Refined Syrups & Sugars, Inc.
Before SWAN, Chief Judge, FRANK, Circuit Judge and COXE, District Judge.
PER CURIAM.


1
Decrees affirmed on opinion below, 92 F. Supp. 575. The trial court made detailed findings of fact. Nothing advanced by the appellant has convinced us that they were clearly erroneous.